--------------------------------------------------------------------------------

AMENDMENT AGREEMENT

THIS AMENDMENT AGREEMENT is dated for reference October 30, 2012.

AMONG:

NORTH AMERICAN POTASH DEVELOPMENTS INC. (formerly Ringbolt Ventures Ltd.) of
3467 Commercial Street, Vancouver, British Columbia V5N 4E8, E-mail:
simonkm88@gmail.com (“RBV”), POTASH GREEN, LLC of 97 East Mount Peale Drive,
Moab, Utah 84532, WENDY WALKER TIBBETTS of 97 East Mount Peale Drive Moab, Utah
84532 E-mail: wendy_walker@hotmail.com (“WWT”), and JOSEPH J. HANSEN of 1116
Mariwood Circle North Salt Lake, Utah 84054 E-mail: jxhansen@earthlink.net
(“JJH”)

  (collectively, the “Optionor”);  

AND



PASSPORT POTASH INC., of 608 -1199 West Pender Street Vancouver, British
Columbia V6E 2Rl E-mail: josh.bleak@gmail.com and/or jbleak@passportpotash.com
(“PPI”)

  (the “Optionee”).  



WHEREAS:

A.

On November 3, 2011, Ringbolt Ventures Ltd. changed its name to North American
Potash Developments Inc.

      B.

The Optionor and the Optionee entered into an Option Agreement dated for
reference March 28, 2011 (the “Original Agreement”) whereby the Optionee was
granted an option to acquire an undivided 90% legal and beneficial interest in
and to the Property (as more particularly described in Schedule “A” attached to
the Original Agreement).

      C.

The Optionee has represented that it has satisfied the following Payment and
Work requirements under the Original Agreement, and the Optionor has relied on
such representation and warranty in this Amendment:

      (a)

Made the first three cash payments totalling $650,000 as set out in Section 1.2;

      (b)

Issued the common shares in the amount of 2,400,000 shares as set out in Section
1.3; and

      (c)

Performed work on the Property in the amount of at least $1,250,000 as set out
in Section 1.4.

      D.

On May 25, 2012, the Optionor initiated a civil action against the Optionee,
styled North American Potash Developments Inc., et al. v. Passport Potash Inc.,
Third Judicial District Court, Salt Lake County, State of Utah, Case No.
12090352 (the “Action”). The Optionor asserted causes of action against the
Optionee for breach of contract related to the Original Agreement and unjust
enrichment. The Optionee asserted counterclaims for breach of contract and
breach of the implied covenant of good faith and fair dealing related to the
Original Agreement. The parties to the Action denied liability and asserted
defences regarding the claims against them. The Optionor’s and the Optionee’s
claims in the Action are hereinafter collectively referred to as the “Claims.”

      E.

As part of a settlement of the disputes between the parties, the parties wish to
now amend the Original Agreement in accordance with this Amendment Agreement, as
set forth below.

NOW THEREFORE in consideration of the premises and mutual covenants herein, and
other good and valuable consideration (the receipt and sufficiency of which is
hereby acknowledged), the parties agree as follows:

1. In furtherance of this Amendment Agreement, the Original Agreement is amended
as follows:

1

--------------------------------------------------------------------------------


  a.

The reference to “an undivided 90% legal and beneficial interest in and to the
Property (the ‘Interest’)” in Article 1 is amended to state: “an undivided 100%
legal and beneficial interest in and to the Property (the ‘Interest’)”.

        b.

The reference to “the expenditures by the Optionee of set out in Section 1.4
‘Expenditures to be incurred by Optionee’” in Article 1 is amended to state:
“the expenditures by the Optionee set out in Section 1.4 ‘Expenditures by
Optionee’ (collectively, the ‘Work’)”.

        c.

The reference to “All of the following payments divided and paid to each of the
parties comprising the Optionor as to following percentages RBV – 70%, WWT – 20%
and JJH – 10%:” in Article 1 is amended to state: “All of the following payments
divided and paid to each of the parties comprising the Optionor as to following
percentages RBV – 70%, WWT – 20%, and JJH – 10%:(1)

(1) All payments and share issuances, including but not limited to those made
pursuant to Article 3, made to Potash Green, LLC upon or subsequent to the
execution of the Amendment shall be deemed to be made in trust for RBV, WWT, and
JJH based on their right to receive 70%, 20%, and 10% interest of same,
respectively. The payments and share issuance made to Potash Green, LLC upon or
subsequent to the execution of the Amendment shall also be deemed to constitute
good delivery in regard of any right to receive same by RBV, WWT, and JJH from
the Optionee. Nothing in this footnote shall affect PPI’s obligation to deliver
the Payment and Shares to Potash Green, LLC. Indeed, this footnote is provided
simply to explain that RBV, WWT, and JJH are intended beneficiaries of the
Payment and Shares.”.

        d.

Sections 1.2, 1.3, and 1.4, including footnote 1, are deleted in their entirety
and replaced with the following:


Date or Time Period
1.2 Option Cash
Payments by Optionee 1.3 Option Share
Payment by Optionee 1.4 Expenditures by
the Optionee Upon execution of this
Agreement

US$50,000
(RBV - US$35,000,
WWT - US$10,000,
JJH - US$5,000)





Upon TSX Venture
Exchange Approval of
this Agreement
("TSXV Approval") US$250,000
(RBV - US$175,000,
WWT - US$50,000,
JJH - US$25,000) 1,000,000 common shares
(RBV - 700,000 shares,
WWT - 200,000 shares,
JJH - 100,000 shares)


Year 1: Within 1 year of
TSX Venture Exchange
approval



US$500,000

On or before the 1st
Anniversary of TSXV
Approval
US$350,000
(RBV - US$245,000,
WWT - US$70,000,
JJH - US$35,000) 1,400,000 common shares
(RBV - 980,000 shares,
WWT - 280,000 shares,
JJH - 140,000 shares)


Year 2: Within 1 year of
1st Anniversary of
TSXV Approval



US$750,000

Upon execution of the
amendment to this
Agreement, which
amendment is dated for
reference October 30,
2012 (the
“Amendment”) US$150,000
to Potash Green, LLC
















To be escrowed within
3 business days of the US$2,450,000
to Potash Green, LLC 750,000 common shares(2)
to Potash Green, LLC


2

--------------------------------------------------------------------------------


Optionee’s receipt of
written notice, by either
the TSX Venture
Exchange or the
Optionor, of TSX
Venture Exchange’s
approval of the
Amendment (“TSX 2nd
Approval”)























On or before October
31, 2014 US$1,250,000
to Potash Green, LLC

                                           Totals US$4,500,000 3,150,000 common
shares US$1,250,000

(2) The common shares issued by the Optionee shall be subject to the resale
restrictions of the securities laws and regulations of the United States and
Canada. The Optionee represents that these shares have not been registered under
any US federal or state securities law, and may not be transferred without an
effective registration statement pursuant to such laws. Optionee shall have
these shares, along with shares previously issued pursuant to this Section 1.3
registered as soon as permitted after its next round of financing. In any case,
pursuant to Rule 144, these shares may be sold after June 29, 2013.

  e.

Section 1.11, including Exhibit B, is deleted in its entirety.

        f.

Section 1.12 is deleted in its entirety.

        g. Section 2.1 is deleted in its entirety and replaced with the
following:        

“Upon written notice from the TSX Venture Exchange that the Amendment Agreement
has been approved, the parties shall simultaneously do the following: (i)
Optionor shall assign all of its right, title, and interest in and to the
Property and will take all necessary action with the Arizona State Land
Department to effect such assignment, the cost of such actions to be paid by
Optionee; and (ii) Optionee will place into escrow with Christopher M. Von Maack
of Magleby & Greenwood, P.C. on behalf of Potash Green, LLC the $2,450,000 cash
payment and the 750,000 common shares of Optionee issued in the name of Potash
Green, LLC. The cash payment and shares will be released to Potash Green LLC
upon receipt of confirmation of the assignment of the Property to PPI Holding
Corp. from the Arizona State Land Department.”

        h.

Article 3 and Sections 3.1, 3.2, 3.3 and 3.4 comprising thereof are deleted in
their entirety and replaced with the following:

“3. BONUS PAYMENTS

3.1 If at any time after the Optionee acquires the Interest in the Property, the
Optionee, or any subsidiary or affiliate (as those terms are defined in the
Business Corporations Act, S.B.C., c.57, as amended from time to time) of the
Optionee who may then be holding the Interest in the Property (including, but
not limited to PPI Holding Corp.), sells, leases, mortgages, transfers, pledges,
disposes, or subjects the Property to any other type of transaction or string of
transactions (collectively, a “transfer transaction”) which, in effect, results
in the legal or beneficial transfer of all of Interest, a bonus payment shall be
paid to the Optionor in accordance with the following bonus payment schedule:

  (a)

if the Interest is transferred to any for an aggregate consideration valued at
less than US$30,000,000, then no bonus payment shall be payable by the Optionee
to Potash Green, LLC;

        (b)

if the Interest is transferred to any party by a transfer transaction for an
aggregate consideration valued equal to or greater than US$30,000,000 and less
than US$40,000,000, then the Optionee shall pay to the Potash Green, LLC a
one-time bonus cash payment within three business days of the receipt by the
Optionee of any proceeds from the said transfer transaction in the amount of 20%
of the gross consideration received in excess of US$30,000,000 to a maximum of
US$2,000,000. For greater certainty, in the event that the Optionee sold the
Interest to a party for US$31,000,000, the Optionee would then be obligated to
pay the Potash Green, LLC a bonus cash payment of US$200,000;

3

--------------------------------------------------------------------------------




  (c)

if the Interest is transferred to any party by a transfer transaction for
aggregate consideration valued equal to or greater than US$40,000,000 and less
than US$50,000,000, then the Optionee shall pay to the Potash Green, LLC a
one-time bonus cash payment within three business days of the receipt by the
Optionee of any proceeds from the said transfer transaction in the aggregate
amount of US$2,000,000 plus 10% of the gross consideration received in excess of
US$40,000,000 to a maximum of US$1,000,000. For greater certainty, in the event
that the Optionee sold all of the Interest to a party for US$41,000,000, the
Optionee would then be obligated to pay the Potash Green, LLC a bonus cash
payment of US$2,100,000; and

        (d)

if the Interest is transferred to any party by a transfer transaction for
aggregate consideration valued equal to or greater than US$50,000,000, then the
Optionee shall pay to the Potash Green, LLC a one-time bonus cash payment within
three business days of the receipt by the Optionee of any proceeds from the said
transfer transaction in the aggregate amount of US$3,000,000 plus 20% of the
value of the gross consideration received in excess of US$50,000,000. For
greater certainty, in the event that the Optionee sold all of the Interest to a
party for US$60,000,000, the Optionee would then be obligated to pay the Potash
Green, LLC a bonus cash payment of US$5,000,000.

3.2 If at any time after the Optionee acquires the Interest in the Property, the
Optionee, or any subsidiary, associate or affiliate of the Optionee who may then
be holding the Interest in the Property, enters into a transfer transaction and
results in the legal or beneficial transfer of less than 100% of the Interest,
then the foregoing provisions under Section 3.1 will apply if the “deemed gross
consideration value” calculated by multiplying the consideration value by the
ratio of (100% / the percentage interest subject to the transfer transaction) is
above or within the consideration value thresholds set out in Section 3.1. Any
bonus payments to be calculated upon the transfer transaction of a portion of
the Interest shall be calculated using the calculation formulas set out in the
applicable subsections of Section 3.1 for the deemed gross consideration value,
and then rateably reducing this amount by multiplying the percentage interest
subject to the transfer transaction. For example, a 50% Interest is sold for
US$28,000,000. The deemed gross consideration value would be US$56,000,000. The
bonus payment on this deemed gross consideration value would be US$4,200,000
(Section 3.1(d)), however, as only a 50% Interest was sold, US$2,100,000 would
be payable to the Potash Green, LLC upon receipt of any proceeds of the sale by
the Optionee. The bonus payment provisions under Section 3.1 would continue to
apply to the remainder 50% Interest held by the Optionee.”.

  i.

Section 4.1(a) is deleted in its entirety and replaced with the following:

       

“The Optionor holds 100% legal and beneficial interest in the Property comprised
of a 70% legal and beneficial interest in favour of RBV, a 20% legal and
beneficial interest in favour of WWT and a 10% legal and beneficial interest in
favour of JJH.”

        j.

Section 4.1(b) is deleted in its entirety and replaced with the following:

       

“The Property and the Optionor’s interest therein are free and clear of any and
all encumbrances (including, without limitation, any order or judgment relating
to the Property or any legal proceedings in process, pending or threatened which
might result in any such order or judgment), royalties or other payments in the
nature of a rent or royalty, or other interests of whatsoever nature or kind,
recorded or unrecorded.”

4

--------------------------------------------------------------------------------


  k.

Section 4.1(c) is deleted in its entirety and replaced with the following:

       

“That it has the right and authority to enter into this Agreement and to carry
out the terms and conditions contained herein and upon the exercise of the
Option for the Interest, to transfer the Interest to the Optionee free and clear
of all encumbrances.”

        l.

Section 4.1(e) is deleted in its entirety and replaced with the following:

       

“That the Property has been properly located and recorded and is in good
standing in accordance with the laws of Arizona.”

        m.

A new paragraph (g) is added to Section 5.1 and read as follows:

       

“Notwithstanding the transfer of title contemplated herein and the
representation by the Optionor under Section 4.1(b), the Optionee acknowledges
its obligation to timely meet the schedule as set out in Sections 1.2, 1.3, 1.4,
as amended.”

        n.

Section 5.2, “Covenants,” is amended to read as follows: “Covenants. Prior to
the assignment of title in and to the Property pursuant to Section 2.1, the
Optionee covenants with the Optionor as follows:


2.

This Amendment Agreement is subject to the prior written acceptance by the TSX
Venture Exchange.

    3.

The parties hereto acknowledge the right and privilege of the Optionor or the
Optionee to file, register, or otherwise deposit a copy of this Amendment
Agreement in the appropriate recording office for the jurisdiction in which the
Property is located, or with any other governmental agencies, to give third
parties notice of this Amendment Agreement, and hereby agree, each with the
other, to do or cause to be done all acts or things reasonably necessary to
effect such filing, registration or deposit.

    4.

The parties agree that as part of the consideration for the Optionor to enter
into this Amendment Agreement, the Optionor and Optionee will enter into a
settlement agreement and mutual release in the form set out in Schedule “A”
attached hereto.

    5.

Except as provided in this Amendment Agreement, all other terms and conditions
of the Original Agreement shall continue to have the same effect and force as
though the parties had not entered into this Amendment Agreement.

    6.

Each of the parties hereby covenants and agrees that at any time upon the
request of the other party, do, execute, acknowledge, and deliver or cause to be
done, executed, acknowledged, and delivered all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney, and assurances as may
be required for the better carrying out and performance of all the terms of this
Amendment Agreement. This Amendment Agreement will be governed by and be
construed in accordance with the laws of British Columbia. This Amendment
Agreement will be binding upon and ensure to the benefit of the parties hereto
and their respective heirs and executors and successors and assigns as the case
may be. This Amendment Agreement may not be assigned without the prior written
consent of the other party. No modification or amendment to this Amendment
Agreement may be made unless agreed to by the parties thereto in writing. In the
event any provision of this Amendment Agreement will be deemed invalid or void,
in whole or in part, by any court of competent jurisdiction, the remaining terms
and provisions will remain in full force and effect. Time is of the essence.

5

--------------------------------------------------------------------------------


7.

This Amendment Agreement may be executed in any number of counterparts with the
same effect as if all parties to this Amendment Agreement had signed the same
document and all counterparts will be construed together and will constitute one
and the same instrument and any facsimile signature shall be taken as an
original.

IN WITNESS WHEREOF the parties have executed this Amendment Agreement effective
the date first above written.

NORTH AMERICAN POTASH DEVELOPMENTS INC.

Per:  /s/ Simon Tam                       
         Authorized Signatory
         Name:   Simon Tam             
         Title:     Director                   

POTASH GREEN, LLC

Per:  /s/ Wendy W. Tibbetts            
        Authorized Signatory
        Name:  Wendy Walker Tibbetts
        Title:    Manager                           

 /s/ Joseph J. Hansen                   
JOSEPH J. HANSEN

 /s/ Wendy W. Tibbetts
WENDY WALKER TIBBETTS

PASSPORT POTASH INC.

Per: /s/ Joshua Bleak
       Authorized Signatory
       Name:    Joshua Bleak
       Title:      President and CEO

6


--------------------------------------------------------------------------------